 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Judy Bickham
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     JUDY BICKHAM,                                     Case No.: 2:19-cv-01790-WBS-KJN
11
                   Plaintiff,
12                                                     ORDER
13          vs.

14 EXPERIAN INFORMATION SOLUTIONS,
   INC., et. al.
15               Defendants.
16

17          Pursuant to the stipulation of the Parties, TransUnion, LLC is dismissed with prejudice and

18 each party shall bear its own attorneys’ fees and costs.

19

20          IT IS SO ORDERED.

21 Dated: December 27, 2019

22

23

24

25

26
27

28

                                                      1
                                             [PROPOSED] ORDER
